DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11037368. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in U.S. Patent No. 11037368 defines a localization method comprising: acquiring localization information of a device; generating a first image comprising a directional characteristic corresponding to a first object included in an input image, wherein each pixel value in the first image indicates a degree of closeness to seed pixels constituting the first object; generating a second image to which a second object included in three-dimensional (3D) map data is projected based on the localization information, wherein the second object is of a same object type as the first object; updating the localization information based on a degree of visual alignment between the first image and the second image, wherein the degree of visual alignment is calculated by adding up values of pixels of the first image corresponding to pixels constituting the second object of the second image; and updating the second image by moving or rotating the second object projected to the second image based on the updated localization information, such that the degree of visual alignment between the first image and the second image is increased. It would have been obvious to one of ordinary skill in the art to notice claim 1 in current application and claim 1 in U.S. Patent No. 11037368 are almost identical, claim 1 in current application is much broader. All the claims are essentially the same structure and perform essentially the same function, therefore unpatentable for obvious-type double patenting. Dependent claims are rejected because it’s almost identical to claim 2-20 of U.S. Patent No. 11037368.
Claim in Application 17335199
Claim in Patent 11037368
1. A localization method comprising: 
generating a first image with a directional characteristic corresponding to a first object included in an input image, wherein pixel values in the first image indicate respective degrees of closeness to seed pixels of the first object;
1. A localization method comprising: acquiring localization information of a device; 
generating a first image comprising a directional characteristic corresponding to a first object included in an input image, wherein each pixel value in the first image indicates a degree of closeness to seed pixels constituting the first object; 
generating a second image to which a second object included in three-dimensional (3D) map data is projected dependent on acquired localization information of a device, wherein the second object is of a same object type as the first object; and
generating a second image to which a second object included in three-dimensional (3D) map data is projected based on the localization information, wherein the second object is of a same object type as the first object; 
updating the localization information based on a degree of visual alignment between the first image and the second image, so as to increase the degree of visual alignment between the first image and the second image,
updating the localization information based on a degree of visual alignment between the first image and the second image, wherein the degree of visual alignment is calculated by adding up values of pixels of the first image corresponding to pixels constituting the second object of the second image; and 
updating the second image by moving or rotating the second object projected to the second image based on the updated localization information, such that the degree of visual alignment between the first image and the second image is increased.
wherein the degree of visual alignment is dependent on a pooling of respective values of pixels, of the first image, corresponding to pixels of the second object of the second image.
col. 10 line 65-67: the neural network 530 may include a pooling layer or a fully connected layer.


Conflicting claims numbers:
17335199
Claim 1,13,22
2
3
4,14
5,15,25
6,17
7, 18
8,19
9,20
10
11,21
12
11037368
Claim 1
2
3
4
6
7
8
9
10
11
17
20


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Heisele U.S. Patent Application 20170169300 in view of Maruyama U.S. Patent Application 20160275645, and further in view of Wang U.S. Patent Application 20190122115.
Regarding claim 13, Heisele discloses a localization apparatus comprising:
a processor (processor 122) configured to: 
generate a first image with a directional characteristic corresponding to a first object included in an input image (paragraph [0042]: The camera image may be a current image generated by the camera 118 at, for example, the time the location and pose estimate (directional characteristic) is generated), 
generate a second image to which a second object included in three-dimensional (3D) map data is projected dependent on acquired localization information, wherein the second object corresponds to the first object, and the second object is of a same object type as the first object (paragraph [0043]: generating multiple particles for the location and pose estimate of the vehicle (second object)… each particle may be represented as north, east, down, yaw, pitch, and roll coordinates for a valid position of the camera; paragraph [0044]: In block 250, the method 200 may include projecting the three-dimensional map data onto the camera image (second image) based on the location and pose estimate… projecting the three-dimensional map data onto the camera image may include determining a pixel of the camera image where a feature corresponding to a three-dimensional map data point would be expected to occur in the image based on the location and pose estimate… projecting the three-dimensional map data may involve converting the data points from a map space or coordinate system into a camera space or coordinate system), 
adjust the localization information based on a degree of visual alignment between the first image and the second image, so as to increase the degree of visual alignment between the first image and the second image (paragraph [0048]: In block 260, the method 200 may include comparing the projected three-dimensional map data to the camera image... The comparing may also include determining a matching metric that indicates how closely the projected three-dimensional map data matches or correlates with the camera image; paragraph [0049]: determining the vehicle location and pose may include determining a correction to the location and pose estimate based on the comparing; paragraph [0061]: the roads may be aligned with the axes of the coordinate system (assuming the car is travelling along the road); paragraph [0063]: the projected data points 900 may generally be aligned with the road markings and curbs in the camera image 800).
Heisele discloses all the features with respect to claim 13 as outlined above. However, Heisele fails to disclose pixel values in the image indicate respective degrees of closeness to seed pixels of the object; alignment is calculated dependent on a pooling of respective values of pixels, of the first image, corresponding to pixels of the second object of the second image. 
Maruyama discloses pixel values in the image indicate respective degrees of closeness to seed pixels of the object (paragraph [0029]: If the pixel value of the pixel with the seed is close to that of one of neighboring pixels (on the basis of a Euclidean distance between RGB values or the like), the region detecting unit 15 couples the pixels together. If the pixel with the seed is not close to that of the neighboring pixel, the region detecting unit 15 does not couple the pixels together).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Heisele’s to couple neighboring pixels as taught by Maruyama, to detect object accurately.
Heisele as modified by Maruyama discloses all the features with respect to claim 13 as outlined above. However, Heisele as modified by Maruyama fails to disclose alignment is calculated dependent on a pooling of respective values of pixels, of the first image, corresponding to pixels of the second object of the second image. 
Wang discloses alignment is calculated dependent on a pooling of respective values of pixels, of the first image, corresponding to pixels of the second object of the second image (paragraph [0005]: both the first and second deep paths of the convolutional neural networks have multiple respective convolution layers, and at least one respective pooling layer; paragraph [0013]: FIG. 2, two images can be input into the system 200: a reference image 210 and a distorted image 212. The system 200 provides processing by respective dual collections 220 and 22 of convolutional layers, pooling layers, and concatenation layers which feed into fully connected layers 230 and 232; paragraph [0014]: The convolution, pooling and other nonlinear operations capture structural information from the local to the global area without explicit pixel-wise alignment).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Heisele and Maruyama’s to use pooling layer as taught by Wang, to make the model geometrically robust.

Claim 1 recites the functions of the apparatus recited in claim 13 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 13 applies to the method steps of claim 1.

Regarding claim 2, Heisele as modified by Maruyama and Wang discloses the localization method of claim 1, wherein the acquired localization information comprises a location of the device and a pose of the device (Heisele’s paragraph [0040]: the location and pose estimate may be based on data received from the GPS receiver 114). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Heisele’s to couple neighboring pixels as taught by Maruyama, to detect object accurately; and combine Heisele and Maruyama’s to use pooling layer as taught by Wang, to make the model geometrically robust.

Claim 12 recites the functions of the method recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 1 applies to the medium steps of claim 12.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heisele U.S. Patent Application 20170169300 in view of Maruyama U.S. Patent Application 20160275645, in view of Wang U.S. Patent Application 20190122115, and further in view of Gauglitz U.S. Patent Application 20160358383.
Regarding claim 3, Heisele as modified by Maruyama and Wang discloses the localization method of claim 2, wherein the generating of the second image comprises: the location on the 3D map data, based on the pose of the device (Heisele’s paragraph [0005]: The system may also include a map database configured to provide three-dimensional map data based on the location and pose estimate); and generating an image of a viewpoint at which the second object is viewed from the camera (Heisele’s paragraph [0044]: In block 250, the method 200 may include projecting the three-dimensional map data onto the camera image based on the location and pose estimate… projecting the three-dimensional map data onto the camera image may include determining a pixel of the camera image where a feature corresponding to a three-dimensional map data point would be expected to occur in the image based on the location and pose estimate). However, Heisele as modified by Maruyama and Wang fails to disclose adjusting a pose of the virtual camera.
Gauglitz discloses adjusting a pose of the virtual camera (paragraph [0034]: a remote user can (a) control a virtual camera and thus explore the live scene independently of the local user's current camera position; paragraph [0168]: the user can pan, i.e., rotate the virtual camera around its optical center; paragraph [0069]: As the virtual camera moves, the different textures are faded in and out by adapting their opacity).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Heisele, Maruyama and Wang’s to adjust pose of the virtual camera as taught by Gauglitz, to facilitate remote collaboration system.

Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heisele U.S. Patent Application 20170169300 in view of Maruyama U.S. Patent Application 20160275645, in view of Wang U.S. Patent Application 20190122115, and further in view of You U.S. Patent Application 20160061612.
Regarding claim 4, Heisele as modified by Maruyama and Wang discloses the directional characteristic corresponds to a probability distribution (Heisele's paragraph [0043]: generating multiple particles for the location and pose estimate of the vehicle… each particle may be represented as north, east, down, yaw, pitch, and roll coordinates for a valid position of the camera. A probability may be associated with each particle). However, Heisele as modified by Maruyama and Wang fails to disclose probability distribution indicating a degree of closeness to the object.
You discloses probability distribution indicating a degree of closeness to the object (paragraph [0033]: the controller 50 may be configured to confirm whether the subject vehicle is positioned on a current road and when the sample standard deviation of the satellite signal exceeds the threshold and the general map is present, perform the probability based filtering on the information extracted by the image sensor 30 and the distance sensor 40 to correct the longitudinal and latitudinal position errors of the subject vehicle. In particular, the landmark information may be more restrictively represented on the general map than on the detailed map).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Heisele, Maruyama and Wang’s to use probability for position as taught by You, to perform accurate position matching.

Claim 14 recites the functions of the method recited in claim 4 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 4 applies to the apparatus steps of claim 14.

Claim 5-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heisele U.S. Patent Application 20170169300 in view of Maruyama U.S. Patent Application 20160275645, in view of Wang U.S. Patent Application 20190122115, and further in view of Bostick U.S. Patent Application 20160284125.
Regarding claim 5, Heisele as modified by Maruyama and Wang discloses all the features with respect to claim 1 as outlined above. However, Heisele as modified by Maruyama and Wang fails to disclose determining a virtual object on the 3D map data for an augmented reality (AR) service, and displaying the virtual object and the input image based on the adjusted localization information.
Bostick discloses determining a virtual object on the 3D map data for an augmented reality (AR) service (paragraph [0007]: FIG. 2A depicts an example of a virtual overlay image of a travel route overview of mixed terrain, as viewed through an augmented reality display device); and 
displaying the virtual object and the input image based on the adjusted localization information (paragraph [0040]: virtual overlay program 400 includes route information corresponding to destination 240 (not shown) which may include distance from current location to destination 240, elevation difference between current location and destination 240, additional features found on the current route to destination 240, and a duration estimate to reach destination 240).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Heisele, Maruyama and Wang’s to display based on position information as taught by Bostick, to display virtual pathway information on an augmented reality display device.

Regarding claim 6, Heisele as modified by Maruyama, Wang and Bostick discloses the localization method of claim 5, wherein the virtual object represents driving route information (Bostick’s paragraph [0040]: virtual overlay program 400 includes route information corresponding to destination 240 (not shown) which may include distance from current location to destination 240, elevation difference between current location and destination 240, additional features found on the current route to destination 240, and a duration estimate to reach destination 240).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Heisele, Maruyama and Wang’s to display based on position information as taught by Bostick, to display virtual pathway information on an augmented reality display device.

Claim 15 recites the functions of the method recited in claim 5 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 5 applies to the apparatus steps of claim 15.

Regarding claim 16, Heisele as modified by Maruyama, Wang and Bostick discloses localization apparatus of claim 15, further comprising a display, wherein, for the synthesizing of the virtual object and the input image, the processor is configured to control the display to display a result of the synthetization (Wang’s paragraph [0029]: testing and training relied on synthesized images. Since reference images are aligned with the corresponding distorted images; Bostick’s paragraph [0040]: virtual overlay program 400 includes route information corresponding to destination 240 (not shown) which may include distance from current location to destination 240, elevation difference between current location and destination 240, additional features found on the current route to destination 240, and a duration estimate to reach destination 240).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Heisele, Maruyama and Wang’s to display based on position information as taught by Bostick, to display virtual pathway information on an augmented reality display device.

Claim 17 recites the functions of the method recited in claim 6 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 6 applies to the apparatus steps of claim 17.

Claim 7-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heisele U.S. Patent Application 20170169300 in view of Maruyama U.S. Patent Application 20160275645, in view of Wang U.S. Patent Application 20190122115, and further in view of Stojanovic U.S. Patent Application 20190050648.
Regarding claim 7, Heisele as modified by Maruyama and Wang discloses the localization method of claim 1, wherein the generating of the first image comprises generating a probability map that represents the directional characteristic (Heisele's paragraph [0043]: generating multiple particles for the location and pose estimate of the vehicle… each particle may be represented as north, east, down, yaw, pitch, and roll coordinates for a valid position of the camera. A probability may be associated with each particle). However, Heisele as modified by Maruyama and Wang fails to disclose using a trained neural network to generate a probability map.
Stojanovic discloses using a trained neural network to generate a probability map (paragraph [0052]: These probabilistic methods employ the semantic oriented probability distributions that may be encoded in the metadata of the semantic maps and images; paragraph [0065]: the neural network may be trained to transform the semantic pixels of terrestrial-view semantic images to semantic pixels of aerial-view semantic images).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Heisele, Maruyama and Wang’s to use neural network as taught by Stojanovic, to determine and update vehicle localization accurately.

Regarding claim 8, Heisele as modified by Maruyama, Wang and Stojanovic discloses the localization method of claim 7, wherein each pixel in the probability map is configured to store information from the each pixel to a corresponding closest seed pixel of the seed pixels (Stojanovic’s paragraph [0089]: A corresponding semantic map may be generated by associating a semantic label (or class) to each pixel in the aerial-view visual map. The pixels of the corresponding semantic map encode the associated semantic label. Additionally, each pixel of a map is associated with one or more coordinates of the coordinate system, wherein the associated coordinates uniquely indicate a spatial location or position; Heisele’s paragraph [0043]: generating multiple particles for the location and pose estimate of the vehicle... A probability may be associated with each particle; paragraph [0044]: projecting the three-dimensional map data onto the camera image may include determining a pixel of the camera image where a feature corresponding to a three-dimensional map data point would be expected to occur in the image based on the location and pose estimate; Maruyama’s paragraph [0029]: If the pixel value of the pixel with the seed is close to that of one of neighboring pixels (on the basis of a Euclidean distance between RGB values or the like), the region detecting unit 15 couples the pixels together)).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Heisele, Maruyama and Wang’s to use neural network as taught by Stojanovic, to determine and update vehicle localization accurately.

Regarding claim 9, Heisele as modified by Maruyama, Wang and Stojanovic discloses the localization method of claim 8, wherein the seed pixel are pixel corresponding to the first object among pixels included in the input image (Maruyama’s paragraph [0029]: If the pixel value of the pixel with the seed is close to that of one of neighboring pixels (on the basis of a Euclidean distance between RGB values or the like), the region detecting unit 15 couples the pixels together. If the pixel with the seed is not close to that of the neighboring pixel, the region detecting unit 15 does not couple the pixels together). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Heisele, Maruyama and Wang’s to use neural network as taught by Stojanovic, to determine and update vehicle localization accurately.

Regarding claim 10, Heisele as modified by Maruyama, Wang and Stojanovic discloses the localization method of claim 1, wherein the generating of the second image comprises generating the second image using a transformer configured to transform a coordinate system of the 3D map data to a coordinate system of the second image (Stojanovic’s paragraph [0112]: A second image may be generated based on a transformation of the second plurality of features of the first image, such that the second image includes the aerial perspective of the surface and a third plurality of features. The third plurality of features correspond to the plurality of tangible objects on the surface; paragraph [0037]: The absolute position of the tangible object may be indicated via the coordinates (of the associated coordinate system) associated with the pixels that are associated with the semantic representation of the object; paragraph [0043]: The position (or location) of an object localized via the semantic-domain, as discussed herein, may be indicated and/or encoded by coordinates of the coordinate system associated with the semantic map. As discussed above, the coordinate system provides a one-to-one mapping or correspondence between coordinates (or the coordinate system) and locations on a surface (e.g., the Earth's surface); Heisele’s paragraph [0043]: each particle may be represented as north, east, down, yaw, pitch, and roll coordinates for a valid position of the camera; paragraph [0044]: projecting the three-dimensional map data may involve converting the data points from a map space or coordinate system into a camera space or coordinate system). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Heisele, Maruyama and Wang’s to use neural network as taught by Stojanovic, to determine and update vehicle localization accurately.

Claim 18 recites the functions of the method recited in claim 7 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 7 applies to the apparatus steps of claim 18.
Claim 19 recites the functions of the method recited in claim 8 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 8 applies to the apparatus steps of claim 19.
Claim 20 recites the functions of the method recited in claim 9 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 9 applies to the apparatus steps of claim 20.

Claim 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Heisele U.S. Patent Application 20170169300 in view of Maruyama U.S. Patent Application 20160275645, in view of Wang U.S. Patent Application 20190122115, and further in view of Lee U.S. Patent Application 20180149487.
Regarding claim 11, Heisele as modified by Maruyama and Wang discloses the localization method of claim 1, wherein the first image is configured to classify the first object based on an object type and to store a directional characteristic for each object type, and the second image is configured to classify the second object based on the object type (Heisele’s paragraph [0043]: each particle may be represented as north, east, down, yaw, pitch, and roll coordinates for a valid position of the camera; paragraph [0057]: if another vehicle is detected in the image, a mask may be applied to the portion of the image blocked by the other vehicle so that edges of the other vehicle are not compared to the projected three-dimensional map data; paragraph [0051]: the three-dimensional map data may be stored according to a global coordinate system. For example, each data point of the three-dimensional map data may include north, east, and down (NED) coordinates; paragraph [0060]: FIG. 5 illustrates an example of three-dimensional map data as stored in a map database according to an aspect). However, Heisele as modified by Maruyama and Wang fails to disclose storing the projected object for the each object type. 
Lee disclose storing the projected object for the each object type (paragraph [0165]: if the static object different from the extracted static objects exist in the map data, the electronic apparatus 1700 requests an update of the map data which is previously stored to the image processing apparatus in an operation (S1840)).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Heisele, Maruyama and Wang’s to store object as taught by Lee, to create map efficiently.

Claim 21 recites the functions of the method recited in claim 11 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 11 applies to the apparatus steps of claim 21.

Allowable Subject Matter

Claims 22-27 are allowed if double patenting rejection can be overcome.
The following is an examiner’s statement of reasons for allowance:  
Claim 22 is about generating a first image with a directional characteristic corresponding to a first object included in a captured image, wherein pixel values in the first image indicate respective degrees of closeness to seed pixels of the first object; and adjusting acquired localization information of the device to reflect a first degree of visual alignment, between the first image and first image information of a first projection of a second object dependent on the acquired localization information of the device, being less than a second degree of visual alignment between the first image and a second projection of the second object dependent on the adjusted localization information, wherein the first degree of visual alignment is dependent on a pooling of values of pixels of the first image corresponding to pixels of the first image information for the second object, and wherein the second object is a same object type as the first object, and the first projection of the second object dependent on the acquired localization information of the device is a projection of the second object as included in three-dimensional (3D) map data.
Heisele 20170169300, Maruyama 20160275645, and Wang 20190122115 combined cannot discloses these limitations perfectly. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 23-27 depend on claim 22, are allowed based on same reason as claim 22.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616